Citation Nr: 1503702	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability due to contaminated water exposure at Camp Lejeune and/or exposure to herbicides. 

2.  Entitlement to service connection for residuals of a stroke due to contaminated water exposure at Camp Lejeune and/or exposure to herbicides.

3.  Entitlement to service connection for residuals of gallbladder removal due to contaminated water exposure at Camp Lejeune and/or exposure to herbicides.

4.  Entitlement to service connection for right lower leg amputation as secondary to diabetes mellitus (DM).

5.  Whether new and material evidence has been presented to reopen a claim of service connection for DM to include as due to contaminated water exposure at Camp Lejeune.


6.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty training from November 1971 to May 1972, and active duty service from October 1972 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hearing loss and tinnitus.  The RO has reopened the claim, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In a January 2012 rating decision, the RO denied the remaining issues on appeal.  In September 2014, the Veteran testified at a Board hearing via video conference from the RO.  

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service.  

2.  Heart disability did not manifest in active service or within one year of service separation, and is not attributable to service, to include exposure to contaminated water at Camp Lejeune.

3.  A stroke was not manifest in active service and is not attributable to service, to include exposure to contaminated water at Camp Lejeune.

4.  Gallbladder disease or injury was not manifest in active service and is not attributable to service, to include exposure to contaminated water at Camp Lejeune.

5.  Right lower leg amputation was not manifest in active service and is not attributable to service, to include exposure to contaminated water at Camp Lejeune, but is due to DM.

6.  In a November 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for DM; the Veteran did not appeal.

7.  Evidence submitted since the November 2007 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim of service connection for DM.

8.  In a December 2002 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran did not appeal.  

9.  Evidence submitted since the December 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

2.  A stroke was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  A gallbladder disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

4.  Right leg amputation was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.34, 3.306, 3.310 (2013).

5.  The November 2007 rating decision which determined that new and material evidence had not been submitted to reopen the claim of service connection for DM is final.  38 U.S.C.A. § 7105 (West 2014).

6.  New and material evidence has not been received since the RO's November 2007; thus, the claim of service connection for DM is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2013).

7.  The RO's December 2002 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

8.  New and material evidence has been received since the RO's December 2002 rating decision; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in July 2009 (hearing loss), October 2009 (hearing loss and tinnitus), March and June 2010 (DM and right lower extremity amputation), and July 2011 (remaining appeals) letters, prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  The RO has obtained a medical opinion by VA, as noted below, but it does not support the Veteran's claim.  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.

Finally, the Veteran testified at RO and Board hearings.  The hearings were adequate as the DRO and Veterans Law Judge who conducted the hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Heart, Residuals of a Stroke, Gallbladder Removal Residuals, and Right Lower Leg Amputation

The Veteran claims entitlement to service connection for heart, stroke residuals, removal of the gallbladder residuals, and right lower extremity amputation, which he argues was caused by exposure to herbicides such as Agent Orange during active service or is due to his exposure to contaminated water at Camp Lejeune.  For the following reasons, the Board concludes that service connection is not warranted. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Cardiovascular and valvular heart diseases will be presumed to have been incurred in or aggravated by service if they had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM.  In this case, the Veteran's official DD Form 214 shows no Vietnam or Korean service.  Although another DD Form 214 was associated with the records which reflected Vietnam Era decorations, the RO determined that it was altered.  At his Board hearing, the Veteran denied having served in Vietnam.  See page 14 hearing transcript.  There is no contention of Korean service.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

At the outset, the service treatment records do not show nor is it asserted that the Veteran had heart, stroke, gallbladder, or right lower extremity vascular injuries or diseases during service or heart manifestations within one year of service.  Rather, the Veteran asserts that he was exposed during service to contaminated water at Camp Lejeune which resulted in his claimed disabilities.  He testified that following his right lower leg amputation, the other disabilities regarding his heart, his stroke, and his gallbladder residuals, were diagnosed, in about 2012.  He stated that he did not notice any problems following the actual contamination.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id., at p. 6.

These studies involved the National Academy of Sciences National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR).  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

The Veteran was afforded a VA examination in August 2011.  The examiner considered the contaminated water exposure, but opined that the current ischemic heart disease, stroke residuals, and gallbladder removal residuals were not etiologically related to that exposure.  Although the VA examiner did not provide an opinion regarding the right lower extremity amputation, A December 2010 examination concluded that the right lower extremity amputation was caused by and the result of the Veteran's DM.  

In sum, the claimed heart, stroke residuals, removal of the gallbladder residuals, and right lower extremity amputation disabilities, are not among the fourteen diseases were placed into the category of limited/suggestive evidence of an association to the contaminated water.  Further, a VA examiner has opined that the heart, stroke residuals, removal of the gallbladder residuals, are not etiologically related thereto, and another VA examiner opined that the right lower leg amputation is due to the DM.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his ischemic heart disease, stroke residuals, gallbladder removal residuals, and right lower extremity amputation were caused by exposure to contaminated drinking water at Camp Lejeune.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, as the most probative evidence establishes that the ischemic heart disease, stroke residuals, gallbladder removal residuals, and right lower extremity amputation were first present many years after service and are not related to service, service connection is not warranted.  

In this case, the Veteran also claims that his right lower leg is secondary to his DM.  DM is not service-connected, per below.  As such, secondary service connection is not warranted.  See 38 C.F.R. § 3.310 (2014).


DM

In a September 1997 rating decision, the RO denied service connection for DM on the basis that the Veteran did not have service in Vietnam so presumptive service connection based on Agent Orange exposure was not warranted.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Thereafter, the Veteran sought to reopen his claim on several occasions, but it was not reopened, either on a direct or presumptive basis.  The rating decisions were dated in December 2002, January 2007, and November 2007.  In pertinent part, following the last rating decision in November 2007, a notice of disagreement was not received within the subsequent one-year period and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's November 2007 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although in the previous VA denials, the RO did not consider whether service connection was warranted for DM due to contaminated water exposure at Camp Lejeune, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  Moreover, as shown above, the NRC determined that fourteen diseases were placed into the category of limited/suggestive evidence of an association and DM is not among them.

Since the prior final decisions, evidence has been added to the claims file.  The evidence consists of medical records reflecting diabetic care in the 2000's, including a right lower leg amputation due to complications of DM; and a December 2010 VA examination.  The examiner opined that the Veteran's DM, which did cause the amputation below the right knee, was not itself caused by or the result of contaminated water at Camp Lejeune.

With regard to the medical records, they do not suggest that DM is related to service or was present within one year of service separation in 1974.  With regard to the VA examination, it does not support the Veteran's claim and is therefore not evidence sufficient to reopen his claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  

Therefore, new and material evidence has not been received since the RO's November 2007 decision; thus, the claim of service connection for DM is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Bilateral Hearing Loss

In a December 2002 rating decision, the RO denied service connection for bilateral hearing loss .  A notice of disagreement was not received within the subsequent one-year period and additional pertinent evidence was not received within one year of that decision.  In conjunction with the current claim, three letters from lay persons, including the Veteran's brother, were received.  These individuals also stated that they knew the Veteran before or during service and have seen him having hearing problems since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, the Board finds that the newly submitted evidence tends to show the presence of a hearing disability which has been continuously present since service, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claims may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  New and material evidence has been received since the RO's December 2002 decision; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

ORDER

Entitlement to service connection for a heart disability due to contaminated water exposure at Camp Lejeune and/or exposure to herbicides is denied.

Entitlement to service connection for residuals of a stroke due to contaminated water exposure at Camp Lejeune and/or exposure to herbicides is denied.

Entitlement to service connection for residuals of gallbladder removal due to contaminated water exposure at Camp Lejeune and/or exposure to herbicides is denied.

Entitlement to service connection for right lower leg amputation as secondary to DM is denied.

New and material evidence has not been presented to reopen a claim of service connection for DM to include as due to contaminated water exposure at Camp Lejeune.

The application to reopen the claim of service connection for bilateral hearing loss is granted.  



REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran and submitted lay evidence which purports to show that he had hearing and tinnitus conditions from service to the present time.  The Veteran is competent to report hearing loss and tinnitus and the lay persons are capable of stating what they observed.  In light of the foregoing, a VA medical opinion should be obtained which addresses whether current hearing loss and tinnitus are etiologically related to service, taking into consideration the lay evidence.  

Accordingly, the case is REMANDED for the following action:

1  Obtain an opinion from a VA audiologist.  The record should be reviewed.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss and tinnitus are related to service or if hearing loss was manifest within one year of service.  The examiner should consider the lay statements of the Veteran and three other persons (including his brother) which state that the Veteran had hearing problems from the time of service to the present time.  The Veteran's inservice and post-service noise exposure should also be considered.  A rationale for any opinion expressed should be provided.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3,  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


